Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of assault and fighting in violation of prison disciplinary rules after a correction officer witnessed petitioner assault another inmate. Petitioner commenced this CPLR article 78 proceeding raising various procedural challenges, including his claim that the hearing disposition sheet was insufficient to allow for judicial review.
We confirm. Despite petitioner’s contention to the contrary, the record discloses that the Hearing Officer’s decision adequately sets forth the evidence he relied upon and the reasons for his determination. The statement contained in the report disposing of the charges specifically outlined the items of proof upon which the decision was made, i.e., petitioner’s plea of guilty and admission to being the initial aggressor. This is sufficient to allow for judicial review of the challenged actions (see, Matter of Amato v Ward, 41 NY2d 469, 472; Matter of Soto-Rodriguez, 252 AD2d 782). Petitioner’s remaining contentions, including Hearing Officer bias, have been examined and found to be without merit.
Cardona, P. J., Crew III, Spain, Graffeo and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.